Case 9:19-cv-80730-RS Document 102 Entered on FLSD Docket 11/21/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  CLOVER COFFIE, et al.                                     Case No..: 19-CV-80730-RS-MM
                                                            CLASS ACTION
          Plaintiffs,
  v.

  FLORIDA CRYSTALS CORPORATION, et al.
        Defendants.
  __________________________________________________/

       NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT KING RANCH, INC.

          Plaintiffs Clover Coffie, Elijah Smith, and Shante Legrand, acting through undersigned

  counsel and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure dismiss,

  without prejudice, Defendant King Ranch, Inc., with each party to bear its own attorney’s fees

  and costs.

          Dated: November 21, 2019.                 /s Zachary West
                                                    Matthew T. Moore, Esq.
                                                    Florida Bar No. 70034
                                                    Zachary West, Esq.
                                                    Florida Bar No. 71134
                                                    Joseph Schulz, Esq.
                                                    Florida Bar No. 660620
                                                    THE BERMAN LAW GROUP
                                                    Post Office Box 272789
                                                    Boca Raton, Florida 33427
                                                    Ph: (561) 826-5200
                                                    Fax: (561) 826-5201
                                                    service@thebermanlawgroup.com
                                                    mmoore@thebermanlawgroup.com
                                                    zwest@thebermanlawgroup.com

                                                    Attorneys for Plaintiffs




                                                1
Case 9:19-cv-80730-RS Document 102 Entered on FLSD Docket 11/21/2019 Page 2 of 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of November, 2019 a true copy of the

  foregoing has been electronically filed with the Clerk of Court by using the CM/ECF system, and

  copies of the foregoing were served via the Court’s CM/ECF upon all counsel of record.

                                                     __/s Zachary West___
                                                     Zachary West, Esq.




                                                2
Case 9:19-cv-80730-RS Document 102 Entered on FLSD Docket 11/21/2019 Page 3 of 4



                                          SERVICE LIST
                                    Case # 9:19-cv-80730-RS
                                 Coffie, et al. v. King Ranch, et al.

  Attorneys for Plaintiffs
  Matthew T. Moore, Esq.
  Joseph C. Schultz, Esq.
  Zachary West, Esq.                              Attorneys for J &J Ag Products, Inc.
  The Berman Law Group                            Andrew S. Connell, Jr., Esq.
  PO Box 272789                                   Litchfield Cavo LLP
  Boca Raton, FL 33427                            600 Corporate Drive, Suite 600
  T: 561-826-5200                                 Ft. Lauderdale, FL 33334
  F: 561-826-5201                                 T: 954-689-3000
  Primary                                         F: 954-689-3001
  Email:service@thebermanlawgroup.com             Email: Connell@litchfieldcavo.com;
  Secondary Email:                                deatley@litchfieldcavo.com
  mmoore@thebermanlawgroup.com
  jschulz@thebermanlawgroup.com
  zwest@thebermanlawgroup.com
                                                  Attorneys for Defendants United States Sugar
                                                  Corporation, Sugarland Harvesting Co., and
                                                  Independent Harvesting, Inc.
                                                  Brian M. McPherson, Esq.
                                                  Gregor J. Schwinghammer, Jr., Esq.
                                                  Gunster, Yoakley & Stewart, PA
                                                  777 S. Flagler Drive, Suite 500 East
  Co-Counsel for US Sugar Corporation,
                                                  West Palm Beach, FL 33401
  Sugarland Harvesting Co., and Independent
                                                  T: 561-655-1980
  Harvesting, Inc.
                                                  F: 561-655-5677
  Eugene K. Pettis, Esq.
                                                  Primary Email: bmcpherson@gunster.com
  Haliczer Pettis & Schwamm, PA
                                                  gschwinghammer@gunster.com
  One Financial Plaza, 7th Floor
                                                  Secondary Emails: eservice@gunster.com
  100 SE 3rd Avenue
                                                  jhoppel@gunster.com
  Fort Lauderdale, FL 33394
                                                  Mark R. Ter Molen, Esq.
  T: 954-523-9922
                                                  Timothy S. Bishop, Esq.
  F: 954-522-2512
                                                  Mayer Brown, LLP
  Email: Service@hpslegal.com
                                                  71 South Wacker Drive
                                                  Chicago, IL 60606
                                                  Ter Molen - T: 312-701-7307
                                                  Bishop – T: 312-701-7829
                                                  Email: mtermolen@mayerbrown.com
                                                  tbishop@mayerbrown.com
                                                  PRO HAC VICE




                                              3
Case 9:19-cv-80730-RS Document 102 Entered on FLSD Docket 11/21/2019 Page 4 of 4



                                                    Attorneys for Florida Crystals Corporation, Flo
  Attorneys for Florida Crystals Corporation,       Sun Incorporated, American Sugar Refining,
  Flo Sun Incorporated, American Sugar              Inc., Okeelanta Corporation, and Osceola
  Refining, Inc., Okeelanta Corporation, and        Farms
  Osceola Farms                                     David Brent Dwerlkotte, Esq.
  Jennifer Ann McLoone, Esq.                        Mark D. Anstoetter, Esq.
  Shook, Hardy & Bacon, LLP                         Shook, Hardy & Bacon, LLP
  201 South Biscayne Blvd., Suite 3200              2555 Grand Boulevard
  Miami, FL 33131                                   Kansas City, MO 64108
  T: 305-358-5171                                   T: 816-474-6550
  F: 305-358-7470                                   Email: dbdwerlkotte@shb.com
  Email: jmcloone@shb.com                           manstoetter@shb.com
                                                    PRO HAC VICE
  Attorneys for King Ranch, Inc.
  J. Jeffrey Deery, Esq.                            Attorneys for Trucane Sugar Corporation
  Timothy J. Kiley, Esq.                            Mark A. Hendricks, Esq.
  Heidi M. Mitchell, Esq.                           Forrest L. Andrews, Esq.
  Winderweedle, Haines, Ward & Woodman, PA          Lydecker Diaz
  329 Park Avenue South, 2nd Floor                  1221 Brickell Avenue, 19th Floor
  Winter Park, FL 32789                             Miami, FL 33131
  T: 407-423-4246                                   T: 305-416-3180
  F: 407-645-3728                                   F: 305-416-3190
  Email: jdeery@whww.com;                           Email: mah@lydeckerdiaz.com;
  tkiley@whww.com;                                  fla@lydeckerdiaz.com
  hmitchell@whww.com                                Secondary Email: ih@lydeckerdiaz.com;
  Secondary Email: acothran@whww.com;               adl@lydeckerdiaz.com
  thiggens@whww.com
  Attorneys for Defendant,
  Sugar Cane Growers Cooperative of Florida         Attorneys for Defendant,
  Jennifer J. Kennedy, Esq.                         Sugar Cane Growers Cooperative of Florida
  Abbey, Adams, Byelick & Mueller, LLP              GARY V. PERKO (FBN 855898)
  360 Central Avenue, 11th Floor                    Primary Email: gperko@hgslaw.com.
  St. Petersburg, FL 33711                          Secondary Email: JenniferM@hgslaw.com
  T: 727-821-2080                                   MOHAMMAD O. JAZIL (FBN 72556)
  F: 727-822-3970                                   Primary Email: mjazil@hgslaw.com Secondary
  Email: jkennedy@abbeyadams.com                    Email: MandyF@hgslaw.com
  ServiceJKennedy@AbbeyAdams.com                    GARY K. HUNTER (FBN 949779)
  David J. Abbey, Esq.                              Primary Email: ghunter@hgslaw.com Secondary
  Abbey, Adams, Byelick & Mueller, LLP              Email: Angelinan@hgslaw.com
  3201 US Highway 19 South, 9th Floor               HOPPING GREEN & SAMS, P.A.
  St. Petersburg, FL 33711                          119 South Monroe Street, Suite 300
  T: 727-821-2080                                   Tallahassee, Florida 32301
  Email: servicedabbey@abbeyadams.com               (850) 222-7500 / (850) 224-8551 (fax)
  PRO HAC VICE




                                                4
